Day, J.
1. occupying, claimant: rent. The court held that as the property was unimproved when defendant took possession of it he should be charged with a merely nominal rent. This hold-_ mg is erroneous. See Dungan v. Von Puhl, 8 Iowa, 263. In this ease it is said: “The owner is entitled to rents *458and profits according to tbe value of tbe land for tbe purpose to wbicb it is devoted by tbe occupant. Tbe occupant is to pay wbat tbe use of the land is worth to him. In such a rule we think there will nothing be found inequitable. It does not require tbe occupant to pay rent on improvements made by himself; but it does require him to pay rent according to tbe increased adaptation of tbe land for tbe purpose for wbicb it is used, though such adaptation is brought about by tbe occupant’s own labors.” And further, “we think be should not be charged with tbe rent of tbe improvements made by him, but should pay whatever tbe land has been worth to him. Tbe estimate should be made upon all tbe land brought into a state of cultivation by him, and suitable for tbe raising of crops or for farming purposes; but no rent is to be charged for tbe use of buildings or farm fixtures erected by tbe occupant. ”
Other objections to tbe judgment are urged by appellant, but as tbe cause must be reversed for tbe reason above given, and as we have no argument for tbe appellee, we deem it proper, for tbe present, to waive a determination of tbe other questions presented.
REVERSED.